Citation Nr: 0117682	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  99-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from June 1941 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
bilateral hearing loss.

The Board notes that the veteran was scheduled to appear at a 
hearing before a member of the Board in May 2001, but failed 
to report.  The veteran has made no attempt to reschedule his 
hearing.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  Bilateral high frequency hearing loss is due to noise 
exposure in service.

3.  Bilateral conductive hearing loss between 250 and 3000 
Hertz was not present in service and is not etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral high frequency hearing loss was incurred in 
active duty.  38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.385 (2000).

2.  Bilateral conductive hearing loss between 250 and 3000 
Hertz was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record demonstrates that the veteran was 
wounded in action by shell fragments on June 21, 1944, at 
Normandy.  He was medically discharged in December 1944 as a 
result of his combat wounds.  The veteran maintains that his 
hearing disability is a result of combat noise exposure 
during the Normandy invasion.

The report of a VA examination performed in April 1945 shows 
that the veteran's hearing was normal.  A May 1949 VA 
examination report indicates that the veteran's auditory 
canals were normal, but does not clearly show that his 
hearing was tested.  The report of an examination performed 
in July 1954 also shows the veteran's hearing was normal.  
None of these examination reports reveal complaints of or 
treatment for hearing difficulties. 

The veteran filed his claim for service connection for 
hearing loss in July 1997.  He stated that he had been 
suffering from defective hearing for "the past 20 years or 
so" and that his hearing had dramatically worsened.  He 
contended that the explosion that wounded him and killed two 
of his colleagues had caused his current hearing loss.

Current medical evidence reveals that the veteran has 
bilateral high frequency sensorineural hearing loss.  In 
January 1999, the veteran submitted the report of an April 
1997 audiogram performed by Otolaryngology Associates of 
Butler, LTD.  The examiner noted a history of acoustic trauma 
in World War II.  The veteran reported a gradual hearing loss 
for 10 years prior to the examination.  Word recognition 
scores were 96 percent bilaterally.  Audiometric testing 
revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
40
40
75
LEFT
55
50
45
70
75

Also submitted in January 1999 was a letter from the 
veteran's sister.  She indicated that she and other members 
of her family noticed that the veteran had difficulty hearing 
after his 1944 discharge.  She also stated that their parents 
and other siblings had no history of hearing difficulty.

In May 1999, the RO received a letter and a copy of the April 
1997 audiogram from C. Thomas Yost, M.D., of Otolaryngology 
Associates of Butler.  Dr. Yost stated that, "it is very 
likely that the high frequency hearing loss from 3000 to 8000 
Hz seen on the attached audiogram is due to acoustic trauma 
suffered in combat."  He noted, however, that the bilateral 
30 decibel conductive component between 250 and 3000 Hertz 
was probably a result of otosclerosis.  Dr. Yost's conclusion 
was that about half of the veteran's bilateral hearing loss 
was due to acoustic trauma suffered in combat, and the other 
half to genetic causes.  

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the veteran's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is the be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf 
of the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The veteran 
has not identified and the Board is not aware of any 
additional evidence or information which could be obtained to 
substantiate his claim.  In sum, the facts relevant to the 
veteran's claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107(b)).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, the evidence demonstrates that the veteran 
currently has hearing loss.  The record also clearly shows 
that the veteran was wounded in combat by an exploding shell.  
A lay statement from the veteran's sister indicates that the 
veteran experienced difficulty hearing on his return from 
service in 1944.  According to the April 1997 audiogram, the 
auditory thresholds at all tested frequencies exceeded 40 
decibels.  While the veteran's first complaint of hearing 
loss was many years after his active service, he did indicate 
that he had experienced noticeable problems with his hearing 
for several years prior to the filing of his claim.  As noted 
above, Dr. Yost has concluded that the veteran's high 
frequency hearing loss is very likely due to acoustic trauma 
suffered in combat, and that the conductive component hearing 
loss from 250 to 3000 Hertz was due to otosclerosis rather 
than service acoustic trauma.  Therefore, the Board finds 
that service connection is warranted for bilateral high 
frequency hearing loss only.  Service connection for the 
veteran's conductive component hearing loss from 250 to 3000 
Hertz is not warranted.  



ORDER

Entitlement to service connection for bilateral high 
frequency hearing loss is granted.

Entitlement to service connection for bilateral conductive 
hearing loss between 250 and 3000 Hertz is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

